Citation Nr: 0014536	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for left bicipital 
tendinitis with degenerative changes of the left shoulder. 

2.  Entitlement to an increased evaluation for chronic low 
back pain syndrome due to lumbar strain, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for Addison's 
disease, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1968 until 
October 1978 and from July 1981 until July 1991.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from a July 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, 
which denied the benefits sought on appeal. 

The Board notes that the July 1997 rating decision on appeal 
also denied the veteran's claim for a compensable evaluation 
for his service-connected pericarditis.  In November 1997, 
however, the RO granted an increased evaluation to 10 percent 
for this disability.  The veteran indicated in his VA Form 9 
(Appeal to Board of Veterans' Appeals) that he was satisfied 
the 10 percent evaluation.  Thus, this issue is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d. 1156 
(Fed. Cir. 1997).


FINDINGS OF FACT

1.  No medical evidence establishes that the veteran's left 
bicipital tendinitis with degenerative changes of the left 
shoulder is related to service.

2.  The veteran's chronic low back pain syndrome due to 
lumbar strain is manifested by subjective complaints of pain 
and tenderness, with objective evidence of no spasm, lack of 
lordosis, and no more than mild limitation of motion.

3.  The veteran's Addison's disease is essentially 
asymptomatic and well controlled with hydrocortisone 
replacement therapy.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
bicipital tendinitis with degenerative changes of the left 
shoulder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic low back pain syndrome due to lumbar strain have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Code 5295 (1999).

3.  The criteria for an evaluation in excess of 20 percent 
for Addison's disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.119, Diagnostic Code 7911 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claim

The veteran claims that he currently suffers left bicipital 
tendinitis with degenerative changes of the left shoulder 
which is the same disability he was treated for in service.  
In his VA Form 9 (Appeal to Board of Veterans' Appeals), 
received in January 1998, the veteran alleged that he badly 
bruised his left shoulder sometime between 1973 and 1976 when 
he was struck by bracing material.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Certain chronic diseases such 
as arthritis may be presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b) (1999). 

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps, 126 F.3d at 1468.

Alternatively, the United States Court of Appeals for 
Veterans Claims (Court) has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In this case, the available service medical records make no 
reference to any complaint, treatment or finding pertaining 
to the veteran's left shoulder.  Thus, no chronic left 
shoulder disability was shown to have been present in 
service.  The Board notes that service medical records for 
the veteran's first period of active duty service from 
December 1968 until October 1972 are unavailable.  The Court 
has found that in such situations, the VA has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The record shows that the veteran was first treated for left 
shoulder pain by VA in April 1997, at which time he denied 
any recent trauma.  He described persistent pain in his left 
shoulder and numbness of the left arm.  X-rays of the 
cervical spine revealed degenerative narrowing of the C4-5 
and C5-6 intervertebral disk spaces with secondary 
hypertrophic degenerative spurring.  X-rays of the left 
shoulder showed minimal hypertrophic degenerative changes at 
the acromioclavicular (AC) joint.  The diagnosis was left 
bicipital tendonitis.  No medical opinion is contained in 
these records concerning the etiology or date of onset of 
this condition. 

In March 1997, the veteran was afforded a VA cardiovascular 
examination.  At that time, the veteran described severe pain 
of the left arm, with numbness, tingling and paresthesias 
radiating down the arm to the second and third fingers.  
Physical examination showed no limitation of motion of the 
left shoulder.  Discomfort was present in the scapular area, 
and a "grinding" sensation was reported with motion.  
Tenderness was also present in the cervical spine at the C4 
and C5 area.  Based on these findings, the diagnoses included 
(1) pain over the rhomboid muscles in the left scapular and 
mid-thoracic area as described above, and (2) cervical 
degeneration with recurrent irritation of the nerve involving 
the left arm going down the second and third fingers.  The 
examiner made no comment as to the etiology of either 
condition. 

Based on the foregoing, the Board finds that the veteran has 
not submitted a well-grounded claim of entitlement to service 
connection for left bicipital tendinitis with degenerative 
changes of the left shoulder because no medical evidence of 
record links this condition to his period of military 
service.  The available service medical records made no 
reference to the veteran's left shoulder.  Furthermore, the 
veteran was first diagnosed with a left shoulder condition in 
1997, approximately six years after he left service, and no 
opinion from a medical professional links this condition to 
his period of military service.  In addition, no evidence 
shows that arthritis of the left shoulder had its onset 
during the one-year presumptive period.  Despite contentions 
by the veteran that this condition initially began in 
service, lay assertions of medical etiology can never 
constitute evidence to render a claim well grounded under 
section 5107(a).  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).

In the absence of competent medical evidence to support the 
veteran's claim that his left bicipital tendinitis with 
degenerative changes of the left shoulder is related to 
service, the Board concludes that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
Therefore, the VA has no further duty to assist the veteran 
in developing the record to support his claim.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim."). 

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claim.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board also views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefit sought, and the 
reasons why the claim has been denied.  Id.


II.  Increased-Rating Claims

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required in order to comply with 
the duty to assist.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 






A.  Chronic low back pain syndrome due to lumbar strain

Service medical records reflect that the veteran was treated 
on several occasions in the 1980's for low back pain.  A 
November 1991 VA examination report documents the veteran's 
complaints of continued low back pain, diagnosed as chronic 
low back pain syndrome due to lumbar strain.  As a result, a 
December 1991 rating decision granted service connection for 
chronic low back pain syndrome due to lumbar strain, for 
which a noncompensable (zero percent) evaluation was 
assigned.  In July 1997, the RO granted an increased 
evaluation to 10 percent for this disability, effective as of 
March 1997.  The veteran disagreed with the 10 percent 
evaluation, and this appeal ensued.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In denying the veteran's claim, the RO considered VA 
outpatient treatment reports dated in 1997.  These reports 
essentially show that the veteran's primary complaints 
involved pain in his neck and left shoulder, with some pain 
described in the lumbar and thoracic area.  The veteran said 
he was currently employed as a truck driver, and did not 
recall any on-the-job trauma.  No findings or diagnosis were 
reported with respect to the veteran's low back pain.  

The RO also reviewed the March 1997 VA cardiovascular 
examination report, which includes findings pertaining to the 
lumbar spine.  The veteran described back pain located at the 
left side of the spinous process of the scapula to the end of 
the thoracic cage, as well as to the rhomboid muscle 
distribution.  The examiner explained that this was not 
considered lumbar pain.  Physical examination of the back 
revealed 80 degrees of flexion, while rotation and tilting 
were all within normal limits.  No pain of either lower 
extremity was described with motion.  The examiner did not 
provide a diagnosis with respect to the veteran's low back. 

In his notice of disagreement and VA Form 9 (Appeal to Board 
of Veterans' Appeals), the veteran indicated that a 20 
percent evaluation was warranted for his low back disability 
based on his complaints of muscle spasms.  No further 
symptoms were listed in either document. 

In connection with this appeal, the veteran underwent an 
additional VA examination in October 1999.  At that time, the 
veteran explained that he suffered from recurring low back 
pain approximately every two to eight weeks, which responded 
to Aspirin and Advil.  He denied any increase in frequency as 
of late.  He said he owned a brace, but did not say whether 
he used it.  He related that his job involved moving 
furniture and doing some moderate lifting.  The examiner 
commented that the veteran's description of pain was about 
the same as in service, with no worsening and no radiation.  
The examiner explained that pain was confined to the 
veteran's low back and responded quickly to pain relievers or 
short periods of rest.  

Physical examination of the lumbosacral spine revealed some 
lack of lumbar lordosis, but no tenderness of the lumbar 
spine or paravertebral musculature was reported.  Range of 
motion testing disclosed flexion within 12 inches of touching 
his fingertips to the floor, extension to 30 degrees, lateral 
rotation to 85 degrees, and lateral bending to 70 degrees.  
No pain was reported with any motion.  Straight leg raising 
was to 70 degrees bilaterally.  Deep tendon reflexes were 
brisk at 2+ at the knees and ankles.  Sensation of both lower 
extremities was within normal limits.  The veteran was able 
to squat and rise without any difficulty.  The examiner's 
impression was chronic low back pain syndrome secondary to 
lumbar strain. 

The veteran's low back disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5295.  That 
Diagnostic Code provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation requires evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent rating is 
warranted for severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldwaithe's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71, Diagnostic Code 5295.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence of record demonstrates that the 
veteran's disability picture for his service-connected 
chronic low back pain syndrome due to lumbar strain most 
nearly approximates the criteria for a 10 percent rating 
under Diagnostic Code 5295.  The clinical evidence reveals 
that the veteran's low back disability is manifested 
primarily by complaints of occasional pain and objective 
evidence of lack of lordosis.  Nevertheless, the clinical 
evidence makes no reference to muscle spasm on extreme 
forward bending, or lack of lateral motion on either side 
while standing.  In this respect, the March 1997 examination 
report notes that the veteran's pain did not involve the 
lumbar spine, while the October 1999 examination report 
includes the examiner's statement that no tenderness of the 
paravertebral musculature was present.  Thus, no muscle spasm 
on extreme forward bending has been objectively shown.  
Moreover, range of motion testing showed no evidence of loss 
of lateral spine motion while in the standing position.  In 
March 1997, a VA examiner indicated that rotation and tilting 
were within normal limits without pain.  This is consistent 
with findings contained in the October 1999 examination 
report, which showed 85 degrees of lateral rotation and 70 
degrees of lateral bending.  Based on these facts, the Board 
points out that none of the factors contained in the criteria 
for a 20 percent evaluation under Diagnostic Code 5295 have 
been met.  Accordingly, the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's chronic low back pain syndrome due to lumbar 
strain. 

The Board also finds that no other diagnostic code affords 
the veteran a higher rating.  The Board has considered the 
possible application of Diagnostic Code 5293, which provides 
a 20 percent rating for moderate intervertebral disc syndrome 
with recurring attacks; a 40 percent rating for recurring 
attacks of severe intervertebral disc syndrome with 
intermittent relief; and a 60 percent rating for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).  Here, although the veteran has 
reported numbness and tingling in his upper extremities, no 
objective neurological findings have been shown with respect 
to either lower extremity.  In fact, in October 1999, a VA 
examiner stated that the veteran's description of pain was 
about the same as in service, with no worsening and no 
radiation.  Neurological examination at that time was also 
unremarkable.  As such, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 5293.

The Board further notes that the record simply does not 
contain evidence of any ankylosis (Diagnostic Code 5289) or 
more than mild limitation of motion of the lumbar spine 
(Diagnostic Code 5292).  38 C.F.R. § 4.71a, Diagnostic Codes 
5289 and 5292 (1999).  As mentioned, range of motion testing 
in March 1997 showed 80 degrees of flexion, while rotation 
and tilting were within normal limits.  The veteran 
demonstrated similar motion of the lumbar spine when examined 
in October 1999.  Hence, there is no basis for assigning an 
evaluation in excess of 10 percent for the veteran's chronic 
low back pain syndrome due to lumbar strain under any other 
potentially applicable diagnostic code.

In addition to these regulations, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.40, and § 4.45.  Section 4.40 provides, 
in pertinent part, that it is "essential that the examination 
on which ratings are based" adequately portray the 
"functional loss" accompanying the purportedly disabling 
condition which is the subject of the claim.  In defining 
that term, the regulation further states that functional loss 
may be due to "pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant" and that a 
joint "which becomes painful on use must be regarded as 
seriously disabled".  Section 4.45 states that to determine 
the factors causing disability of the joints inquiry must be 
directed toward, inter alia, "[p]ain on movement".  38 C.F.R. 
§ 4.45(f).  Thus, pain on use is as important in rating a low 
back disability as is limitation of motion, since "functional 
loss caused by either factor should be compensated at the 
same rate.  Hence, under the regulations, any functional loss 
due to pain is to be rated at the same level as the 
functional loss where flexion is impeded."  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991)

In this case, there is simply no objective evidence of 
weakened movement, excess fatigability with use, or 
incoordination of the lumbar spine which would indicate 
additional functional loss due to pain.  At his October 1999 
examination, the veteran explained that he experienced 
recurring low back pain approximately every two to eight 
weeks, which responded to Aspirin and Advil.  The veteran 
also indicated that he owned a brace, which may be indicative 
of some of the factors listed in 38 C.F.R. § 4.40 and § 4.45.  
However, at no time did the veteran say that he required the 
use of a brace.  The Board stresses, moreover, that no 
medical professional has described any significant limitation 
in range of motion, and no objective evidence of pain has 
been shown.  Thus, the provisions of 38 C.F.R.         § 4.40 
and § 4.45 have been considered as mandated by DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995); however, these 
provisions do not apply in the absence of the relevant 
objective findings. 

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's chronic low back pain syndrome due to lumbar 
strain.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55-56. 

B.  Addison's disease

Service medical records show that in 1989 the veteran was 
treated for Addison's disease and placed on cortisone 
phosphate.  In December 1991, the RO granted service 
connection for Addison's disease and assigned a 20 percent 
evaluation.  The veteran recently filed a claim requesting a 
higher evaluation for this disability.  A July 1997 rating 
decision denied the veteran's claim, and this appeal ensued. 

At his May 1997 cardiovascular examination, it was noted that 
the veteran was on hydrocortisone replacement, averaging 15 
to 20 mg per day.  The examiner indicated that the veteran 
had been doing well, with no flare-ups of severe weakness.  
Blood pressure was listed as 108/70.  The diagnosis was 
adrenal insufficiency treated since 1989.  Similar findings 
are contained in an October 1997 VA examination report, at 
which time it was noted that the veteran's Addison's disease 
had been essentially asymptomatic since service with the 
exception of chest pain.  The veteran's major complaint 
involved mild dyspnea on exertion.  His blood pressure was 
listed as 120/80.  The diagnosis was Addison's disease. 

In his VA Form 9 (Appeal to Board of Veterans' Appeals), the 
veteran admitted that steroid medication was controlling his 
Addison's disease, but that he still experienced both nausea 
and vomiting on a weekly basis.  

The veteran was provided a VA endocrine examination in 
October 1999.  A report from that examination notes the 
veteran's history of weakness and increased pigmentation in 
service, which had since resolved.  The examiner indicated 
that the veteran had experienced no acute emergency problems 
since Addison's disease was first diagnosed in 1989, which he 
attributed to medication.  Physical examination revealed the 
veteran's blood pressure to be 121/71.  The skin showed 
normal turgor, with no evidence of darkening along the skin 
folds.  The examiner's impression was adrenal failure as a 
post-operative complication, onset 1989, treated with 
hydrocortisone oral replacement therapy with no problems 
since 1989. 

The veteran's Addison's disease is currently evaluated as 20 
percent disabling under Diagnostic Code 7911.  Under that 
code provision, a 20 percent evaluation may be assigned for 
one or two crises during the past year, or weakness and 
fatigability, or corticosteroid therapy required for control.  
A 40 percent evaluation requires three crises during the past 
year, or five or more episodes during the past year.  A 60 
percent evaluation requires four or more crises during the 
past year.  38 C.F.R. § 4.119, Diagnostic Code 7911. 

An Addisonian "crisis" consists of the rapid onset of 
peripheral vascular collapse (with acute hypotension and 
shock), with findings that may include: anorexia, nausea, 
vomiting; dehydration; profound weakness; pain in abdomen, 
legs, and back; fever; apathy, and depressed mentation with 
possible progression to coma, renal shutdown, and death.  
Diagnostic Code 7911, Note (1).

An Addisonian "episode," for VA purposes, is a less acute and 
less severe event than an Addisonian crisis and may consist 
of anorexia, nausea, vomiting, diarrhea, dehydration, 
weakness, malaise, orthostatic hypotension, or hypoglycemia, 
but no peripheral vascular collapse.  Diagnostic Code 7911, 
Note (2).

Based on the foregoing, the Board finds that there is no 
basis for assigning an evaluation in excess of 20 percent for 
the veteran's service-connected Addison's disease.  The 
evidence shows that the veteran requires corticosteroid 
therapy for control of Addison's disease, which is consistent 
with the currently assigned 20 percent evaluation.  However, 
the evidence does not show that the veteran has experienced 
either three Addisonian crises or five Addisonian episodes 
while this claim has been pending.  In fact, the Board 
questions whether the veteran has experienced a single 
Addisonian crisis or episode since the initial diagnosis in 
1989, as the clinical evidence indicates that this condition 
has been well controlled with medication.  In this respect, 
the May 1997 examination report notes that the veteran was 
doing well, with no flare-ups of severe weakness.  A VA 
examiner in October 1997 found that the veteran's Addison's 
disease had been essentially asymptomatic since service, 
except for slight chest pain and dyspnea on exertion.  
Finally, in October 1999, a VA examiner noted that the 
veteran's Addison's disease had resolved with no problems 
since the initial diagnosis in 1989.  Based on these 
findings, it appears as though no Addisonian crisis or 
episode has occurred during the pendency of this claim.  In 
fact, the only symptoms reported by the veteran include 
weekly nausea and vomiting.  Nevertheless, no medical opinion 
has attributed these symptoms to an Addisonian episode or 
crisis.  The Board would also point out that these symptoms 
are listed in the veteran's VA Form 9, with no further 
mention in any medical records.  Accordingly, the veteran's 
Addison's disease is most consistent with a 20 percent 
evaluation under Diagnostic Code 7911. 

In conclusion, the preponderance of the evidence is against 
an evaluation in excess of 20 percent for the veteran's 
service-connected Addison's disease.  Given this conclusion, 
the doctrine of reasonable doubt need not be considered.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56. 
C.  Consideration of an extraschedular evaluation

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
standards."  See 38 C.F.R. § 3.321(b)(1).  There is no 
objective evidence indicating that either disability at issue 
has independently caused marked interference with the 
veteran's earning capacity or employment status, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  The record indicates that the veteran is 
currently employed as a truck driver, and he has not claimed 
to have missed any work due to his low back disability or 
Addison's disease.  Under these circumstances, the Board 
determines that further development for an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell, 9 Vet. App. at 239; Shipwash v. Brown, 8 Vet. 
App. at 227.


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for left bicipital tendinitis with degenerative 
changes of the left shoulder is denied.

An evaluation in excess of 10 percent for chronic low back 
pain syndrome due to lumbar strain is denied. 

An evaluation in excess of 20 percent for Addison's disease 
is denied. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

